Citation Nr: 1033366	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-39 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an orthopedic condition to 
include rheumatoid arthritis and osteopenia, including as 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February January 1954 to 
January 1956.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 2006 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In September 2009, this case was remanded for further 
development.  In the remand, the Board noted that the Veteran's 
representative had raised the contention that the Veteran's 
rheumatoid arthritis was aggravated by osteopenia caused by 
radiation exposure, and referred out a claim for direct service 
connection for osteopenia, to include as the result of ionizing 
radiation.  However, if osteopenia was diagnosed, the Board 
directed the RO to complete all actions necessary to adjudicate 
the claim for service connection for rheumatoid arthritis as 
secondary to osteopenia.  Osteopenia was diagnosed with 
osteopenia in the December 2009 VA examination, at which time the 
diagnosis of rheumatoid arthritis was ruled out.

The Veteran's claim was for service connection for rheumatoid 
arthritis and symptoms of spinal claudication.  VA treatment 
records and examination reports show that the Veteran has 
complained of aches and pains, and that he has been diagnosed 
with rheumatoid arthritis, arthritis, osteoarthritis, 
degenerative joint disease, gout, bursitis of the shoulders, and 
osteopenia.  

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that when a Veteran makes a claim for service connection for a 
condition, he or she is actually seeking service connection for 
the symptomatology of the disability, regardless of how the 
disability is diagnosed.  Accordingly, the Board has thus 
rephrased the issue as reflected on the front page of this 
decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see 
also See Harris v. Derwinski, 1 Vet. App. 180 (1991).

A motion to advance this case on docket was granted by the Board.  
See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.900(c) (2009).




FINDINGS OF FACT

1.  Evidence from the Defense Threat Reduction Agency (DTRA) 
establishes that the Veteran is a confirmed participant of 
Operation TEAPOT, conducted at the Nevada Test Site in 1955.

2.  The Veteran therefore participated in a radiation risk 
activity, as defined by VA regulations, during service and is a 
radiation-exposed veteran.

3.  Osteopenia and rheumatoid arthritis are not radiogenic 
diseases within the meaning of the regulations.

4.  The preponderance of the evidence is against a finding that 
the Veteran is diagnosed with an orthopedic condition, including 
rheumatoid arthritis and osteopenia, that is the etiological 
result of the Veteran's active service, including exposure to 
ionizing radiation, or had its onset during active service or 
became manifest within the presumptive period following.


CONCLUSION OF LAW

An orthopedic condition, to include rheumatoid arthritis and 
osteopenia, is not the result of active service, nor may it be 
presumed to be the result of active service.  38 U.S.C.A. §§ 
1110, 1112(c), 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Letters dated in August 2005 and December 2009 
satisfied the duty to notify provisions for the issue of service 
connection, after which the claim for service connection was 
adjudicated.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

To the extent that the various notice letters did not inform the 
Veteran of the methods in which VA assigns disability ratings and 
effective dates, as set forth below, the Board has concluded that 
the preponderance is against the Veteran's claim for service 
connection, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the Veteran on these 
two elements, the Board finds no prejudice to the Veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained available service 
treatment and personnel records and identified VA and treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran 
submitted the statement of a private treating physician.  Records 
from a private treating physician the Veteran identified whom he 
reported had treated him for his claimed rheumatoid arthritis 
since 1957 were not obtained.  However, the Veteran indicated in 
June and December 2006 that the physician had died and that the 
Veteran had no information as to how to obtain his treatment 
records.

VA examination was provided in this case in December 2009.  
Medical opinions as to the etiology of the Veteran's claimed 
rheumatoid arthritis and diagnosed osteopenia were obtained in 
December 2007 and April 2010, per 38 C.F.R. § 3.311.  In 
addition, a VHA opinion was obtained in June 2009 which addressed 
the causal nexus between exposure to ionizing radiation and 
rheumatoid arthritis and his other diagnosed orthopedic 
conditions including gout, degenerative joint disease, and 
bursitis of both shoulders.  These opinions considered the 
Veteran's medical history, examination of the Veteran where 
applicable, his documented inservice exposure to radiation, and a 
review of pertinent statistical and medical data concerning 
radiation exposure.  The Board finds that the opinions are 
supported by the evidence of record and provide adequate findings 
for adjudication of the Veteran's claim.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).

All other known and available records relevant to the issues on 
appeal have been obtained and associated with the claims file and 
the Veteran has not contended otherwise.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

II.  Legal Criteria

Service connection may be established for disability resulting 
from injury or disease incurred in service. 38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

With respect to the Veteran's theory of entitlement based on in-
service exposure to ionizing radiation, service connection may be 
warranted on a presumptive basis when a radiation- exposed 
Veteran develops one of the following diseases: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer of 
the pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall bladder, 
primary liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the urinary 
tract, bronchiolo- alveolar carcinoma, cancer of the bone, cancer 
of the brain, cancer of the colon, cancer of the lung, and cancer 
of the ovary. 38 C.F.R. § 3.309(d)(2).  The Veteran's claimed 
disability is not listed among these disabilities.  Thus, this 
provision is not applicable to the Veteran's case.

A separate procedural framework for development of claims based 
on exposure to ionizing radiation is set forth in 38 C.F.R. § 
3.311.  Radiogenic diseases applicable to this section include 
the following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, kidney 
cancer, urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors of 
the brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer, and any 
other cancer. 38 C.F.R. § 3.311(b)(2).  The Veteran's claimed 
disability is not listed among these disabilities.  
Notably, if a claim is based on a disease other than one of the 
radiogenic diseases listed, VA shall nevertheless consider the 
claim under the provisions of 38 C.F.R. § 3.311 provided that the 
claimant has cited or submitted competent scientific of medical 
evidence that the claimed condition is a radiogenic disease.  38 
C.F.R. § 3.311(b)(4).  This provision applies to the Veteran's 
claims as he has submitted the April 2007 opinions of his private 
and VA treating physicians, who have opined that his orthopedic 
conditions are as likely as not due to exposure to radiation, in 
the former instance, and may have been due to radiation exposure, 
in the latter.  In addition, the Veteran provided copies of 
medical abstracts from the Internet indicating a causal 
relationship exists between development of immune deficiencies, 
such as rheumatoid factor, and exposure to radiation in Atomic 
bomb survivors.

A threshold requirement for consideration under 38 U.S.C.A. § 
1112(c) is that the veteran participated in a radiation-risk 
activity, which means participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to that 
of veterans who were in the occupation forces of Hiroshima or 
Nagasaki during the period above.  38 C.F.R. § 3.309(b)(i), (ii).  
The Veteran contends, and service department records confirm, 
that he participated in Operation TEAPOT, conducted at the Nevada 
Test Site in 1955.  He is therefore a radiation-exposed Veteran 
within the meaning of the regulations.  38 C.F.R. § 
3.309(d)(3)(i), (ii)A, (v)(K).

When it has been determined that a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons or other activities as 
claimed, and he subsequently develops a potentially radiogenic 
disease, the claim will be referred to the Under Secretary for 
Benefits (USB) for further consideration.  The USB is to consider 
the claim with reference to specified factors and may request an 
advisory opinion from the Undersecretary for Health.  If after 
this consideration the USB determines there is no reasonable 
possibility the veteran's disease resulted from radiation 
exposure in service, the USB shall so inform the RO in writing, 
setting forth the rationale for this conclusion.  38 C.F.R. § 
3.311(c).

Service connection may also be granted for disease that is 
initially diagnosed after discharge from service, when all the 
evidence establishes that such disease was incurred in service.  
38 C.F.R. § 3.303(d); see Davis v. Brown, 10 Vet. App. 209 (1997) 
(citing Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996) aff'd sub nom., Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997)). 

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests arthritis to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Facts

The Veteran avers that he has an orthopedic condition to include 
rheumatoid arthritis and osteopenia that is the result of his 
active service.  He argues that he was exposed to ionizing 
radiation while a participant in Operation TEAPOT, and that this 
caused his orthopedic condition.  

Available service treatment records include entries showing 
treatment for a fractured 10th rib on the right, sprain to the 
left wrist, right knee injury and a sore ankle.  However, his 
report of examination at discharge, dated in January 1956, shows 
no defects, diagnoses, abnormalities or other findings concerning 
his musculoskeletal system. 

VA treatment records show that the Veteran was diagnosed with and 
treated for arthritis of the right foot in 2000, and for 
degenerative joint disease and osteoarthritis of the left elbow 
and hips in 2003.  An April 2003 entry notes the Veteran reported 
"aches and pains all over" for 20 years.  The physician 
assessed gout.  A June 2009 VHA opinion, which included review of 
the record, documented the following diagnosed orthopedic 
conditions:  gout, degenerative joint disease, bursitis of both 
shoulder, and rheumatoid arthritis.  A December 2009 VA 
examination report shows a diagnosis of osteopenia by bone 
densitometry.  This report ruled out the diagnosis of rheumatoid 
arthritis.

An April 2007 statement proffered by the Veteran's private 
treating noted the Veteran has been a patient since 2004 and had 
suffered with arthritis for over 50 years.  The physician wrote:

According to [the Veteran], he was 
diagnosed with having "arthritis" 
approximately 4 months after discharge from 
the military.  Unfortunately, the physician 
who made the original diagnosis is no 
longer living.  It is my opinion, that due 
to the length of time that he has had joint 
pains and the proximity to having been 
exposed to nuclear blast testing, his 
condition is likely as not due to his 
previous exposure to radiation.

An April 2007 entry by his VA treating physician noted that the 
Veteran has severe osteoarthritis in both knees, documented by 
X-ray.  The physician opined, "It is as likely as not that 
arthritis may have been caused by radiation exposure."

In an exposure scenario provided by the Defense Threat Reduction 
Agency (DTRA), the Veteran was identified as a Combat 
Construction Specialist assigned to "C" Company, 95th Engineer 
Battalion, Fort Ord, California.  He arrived at Camp Desert Rock 
(CDR) Nevada, in October 1954 and was assigned to the 95th 
Engineer Battalion in March 1955.  He departed CDR and returned 
to Fort Ord with his unit in June 1955.  The scenario indicated 
that the Veteran reported being in a trench approximately one 
mile from ground zero, depending on the shot, and participating 
in maneuvers lasting approximately two to four hours after each 
shot.  He reported being present for six shots, and witnessing an 
airdropped shot from approximately one to two miles from the 
detonation.  He was issued a film badge dosimeter and wore the 
same badge for his deployment, but was not monitored following 
the airdropped shot.  No special clothing or equipment was 
issued, and no radiological safety activities were performed 
during his deployment.  The agency noted the Veteran was present 
for the last seven shots of Operation TEAPOT.  Individual film 
badge and exposure records could not be found for the Veteran.  

In October 2007, the Veteran responded that the scenario was 
incorrect in that he was only 2000 yards from ground zero while 
in the trenches.  

In a November 2007 letter, DTRA observed that the Veteran was a 
confirmed participant of Operation TEPOT, conducted at the Nevada 
test site in 1955.  Based on available military records and the 
Veteran's recollections and statements, DTRA estimated the 
Veteran's maximum exposure at external gamma dose:  16 rem; 
external neutron dose:  .5 rem, internal committed dose to the 
bones (alpha):  8 rem, and internal committed dose to the bone 
(beta + gamma):  .3 rem.  The agency noted that the calculations 
were arrived at under a screening procedure established by the 
Defense Threat Reduction Agency's Nuclear Test Personnel Review 
(NTPR) Program, which established conservative maximum doses 
utilizing scientific methods, technical calculations, and actual 
radiation level measurements from U.S. atmospheric nuclear test 
detonations.  These values are much higher than previous 
radiation dose assessments, providing the maximum benefit of the 
doubt to the Veteran and ensuring that reported doses were not 
less than actual doses.  The reported doses were based on worst-
case parameters and assumptions, not all of which the Veteran may 
have encountered.  In addition, the Veteran's own assertions of 
duty assignment, duties, and exposure were taken into account in 
calculating his exposure.  

In November 2007, the case was referred to the USB, in keeping 
with the regulations.  The USB referred the claim to the Under 
Secretary for Health in December 2007 for an opinion as to 
whether it was likely, unlikely or at least as likely as not that 
the claimed rheumatoid arthritis was the result of occupational 
exposure to ionizing radiation during active service.  Attention 
was directed to the opinions provided by the Veteran's VA and 
private treating physicians in April 2007.  

In a December 2007 memorandum, the VA Chief Public Health and 
Environment Hazards Officer opined that it was unlikely that the 
Veteran's rheumatoid arthritis could be attributed to exposure to 
ionizing radiation in service.  In arriving at this opinion, the 
physician observed that the Interactive Radioepidemiological 
Program (IREP) of the National Institute for Occupational Safety 
and Health (NIOSH) did not address rheumatoid arthritis.  
However, the physician explained that his findings were based on 
the following.  

Damage to the joints other than neoplastic 
transformation, if caused by radiation, 
would be an example of a deterministic 
effect.  Deterministic changes generally 
are considered to have a threshold.  The 
probability of causing harm in most healthy 
individuals at doses of less than 10 rem as 
a result of deterministic effects is close 
to zero (Institute of Medicine Report, 
Adverse Reproductive Outcomes in Families 
of Atomic Veterans:  The Feasibility of 
Epidemiologic Studies, 1995, pages 23-24).  
Usually a threshold dose on the order of 
hundreds or thousands of rads must be 
exceeded for the deterministic effect to be 
expressed (Agency for Toxic Substances and 
Disease Registry (ATSDR) Toxicological 
Profile for Ionizing Radiation, 1999, page 
83).  The Nuclear Regulatory Commission 
annual occupational dose limit to any organ 
or tissue (other than the lens of the eye) 
is 50 rems ...

An increase[] in rheumatoid factor but no 
evidence of clinically evident rheumatoid 
arthritis was found in Japanese atomic bomb 
survivors (Mettler and Upton, Medical 
[E]ffects of Ionizing Radiation, 2nd 
edition, 1995, page 275).

Based on the above findings, the USB reviewed the evidence in its 
entirety and opined in December 2007 that there was no reasonable 
possibility that the Veteran's rheumatoid arthritis could be 
attributed to exposure to ionizing radiation during active 
service.  

In May 2009, the Board requested the opinion of a medical expert 
concerning the etiology of the Veteran's claimed rheumatoid 
arthritis due to ionizing radiation exposure.  The opinion was 
requested to resolve the conflict between the April 2007 private 
and VA opinions finding that the Veteran's joint pain was and 
arthritis were the result of exposure to ionizing radiation and 
the USB's finding that there was no reasonable possibility that 
the Veteran's rheumatoid arthritis could be attributed ionizing 
radiation exposure.

In June 2009, the Acting Chief, Division of Rheumatology, board-
certified rheumatologist, and M.D. offered an opinion after 
reviewing the Veteran's claims file, including the April 2007 VA 
and private medical opinions, and the December 2007 memoranda 
from the USB based on the December 2007 findings and opinion 
proffered by the Chief, Public Health and Environmental Hazards 
Officer.  The physician noted the Veteran had been diagnosed and 
treated for gout, degenerative joint disease, and bursitis of 
both shoulders, and had been diagnosed with rheumatoid arthritis 
45 years after exposure to ionizing radiation.  The physician 
opined that it was not likely that the Veteran's participation in 
Operation TEAPOT, including exposure to ionizing radiation, 
resulted in rheumatoid arthritis, or in any of the other 
identified diagnoses.  The physician explained that, to his 
knowledge, the onset of rheumatoid arthritis, gout, degenerative 
joint disease, and bursitis had not been associated with prior 
exposure to ionizing radiation.  Although the cause of these 
conditions had not been clearly established, a review of the 
scientific literature did not support any connection between 
rheumatoid arthritis and prior exposure to ionizing radiation.

In April 2009 and August 2009 statements, the Veteran's 
representative argued that rheumatoid arthritis is an autoimmune 
disorder and that radiation exposure impacts bone loss 
(osteopenia).  The representative therefore asked the Board to 
consider whether bone loss due to radiation exposure may have 
aggravated the rheumatoid arthritis.

In September 2009, the Board remanded the claim for VA 
examination to determine whether the Veteran was diagnosed with 
osteopenia and, if so, to obtain an opinion as any causal 
relationship to active service, to include as the result of 
ionizing radiation, and whether it was as likely as not that the 
osteopenia had aggravated the rheumatoid arthritis, including to 
follow the procedures outlined in 38 C.F.R. § 3.311.

VA examination was conducted in December 2009.  The examiner 
reviewed rheumatology and orthopedic consultation and treatment 
entries in detail, noting the Veteran had been assessed with 
gout, degenerative joint disease of the sacro-iliac joints, 
bursitis of the shoulder, and osteoarthritis of both knees.  The 
examiner reviewed prior clinical studies including results of 
X-rays and magnetic resonance imaging (MRI) and noted that the 
Veteran had had a right knee replacement in 2008 and two back 
surgeries in 2009.  After conducting a physical examination to 
include clinical tests, the examiner diagnosed osteopenia by bone 
densitometry and severe osteoarthritis.  The examiner opined that 
the Veteran's osteopenia was less likely as not related to active 
service or the result of inservice exposure to ionizing 
radiation.  Rather, the examiner opined that the diagnosed 
osteopenia was at least as likely as not related to his 44 pack 
year history of smoking, treatments of steroids, aging, or 
unknown causes not related to ionizing radiation.  Concerning 
whether or not the osteopenia aggravated the rheumatoid 
arthritis, the examiner stated that the Veteran did not have a 
history or physical findings consistent with rheumatoid 
arthritis, and that rheumatoid arthritis had not been diagnosed 
by the rheumatologist.  As the Veteran did not have rheumatoid 
arthritis, it was less likely as not that the condition was 
permanently aggravated or a result of the diagnosed osteopenia.  
The report was signed by a Physician's Assistant, and cosigned by 
physician.  The examiner included a review of medical literature, 
provided at length following the examination.

In January 2010, the case was again referred to the USB.  The 
Director referred the claim to the Under Secretary for Health for 
an opinion as to whether it was likely, unlikely or at least as 
likely as not that the diagnosed osteopenia was the result of 
occupational exposure to ionizing radiation during active 
service.  Attention was again directed to the opinions provided 
by the Veteran's VA and private treating physicians in April 
2007, as well as the December 2009 VA examination report.  

In an April 2010 memorandum, the Director, Radiation and Physical 
Exposures opined that it was not likely that the Veteran's 
osteopenia can be attributed to exposure to ionizing radiation 
while in military service.  In arriving at this opinion, the 
physician observed that there is a large body of research showing 
the effects of radiation on bone following radiotherapy of 
children.  Few if any changes were seen at doses below 20 Gray 
(2000 rads).  Adult bone appeared to be more radioresistant, 
which changes appearing four to six months after radiotherapy and 
persisting for up to 19 months with a dose threshold in the 
neighborhood of 45 Gray (4500 rads).  The Veteran was 20 years 
old when exposed to radiation and his doses were two to three 
orders of magnitude below the threshold doses known to 
demonstrate changes in bone mass or density.  

Based on the above findings, the USB reviewed the evidence in its 
entirety and opined in an April 2010 memorandum, that there was 
no reasonable possibility that the Veteran's osteopenia was the 
result of exposure to radiation during active service.

IV.  Analysis

The Veteran is clearly a radiation-exposed veteran.  In addition, 
the Veteran is competent to say he experienced symptoms of joint 
pain and aches from shortly after his discharge from active 
service to the present.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).

a)	Presumptive Service Connection for an Orthopedic Condition 
to include Rheumatoid Arthritis and Osteopenia as a 
Radiogenic Diseases

As above noted, neither rheumatoid arthritis nor osteopenia are 
radiogenic disease listed under 3.309(d)(2) or 3.311(b)(2).  The 
Board observes that arthritis, osteoarthritis, degenerative joint 
disease, gout and bursitis are also not among those identified 
radiogenic disease.  Hence, presumptive service connection for an 
orthopedic condition to include rheumatoid arthritis, osteopenia, 
osteoarthritis, arthritis, degenerative joint disease, bursitis 
or gout cannot be granted on this basis.

b)	Service Connection for an Orthopedic Condition to include 
Rheumatoid Arthritis and Osteopenia Secondary to Exposure 
to Radiation

The evidence contains two opinions, dated in April 2007, in 
support of the Veteran's claim that his orthopedic condition is 
causally related to exposure to ionizing radiation.  The first, a 
private opinion, finds that the Veteran's arthritis was likely as 
not due to his previous exposure to radiation.  The physician's 
rationale was a history reported by the Veteran of having 
arthritis for over 50 years, of being diagnosis with arthritis 
approximately four months after discharge from the military, of 
having joint pains over such a length of time.  The second, an 
opinion by the Veteran's VA physician, finds that it was as 
likely as not that the Veteran's arthritis may have been caused 
by radiation exposure.  The physician provided no reasoning for 
his opinion.

In contrast are the four opinions provided by the USB and Chief, 
Public Health and Environmental Hazards Officer in December 2009 
and by the USB and Director, Radiation and Physical Exposures in 
April 2010 which, as above delineated, find that the claimed 
rheumatoid arthritis and diagnosed osteopenia are not the result 
of exposure to ionizing radiation.  A fifth opinion, the June 
2009 VHA opinion, found that the Veteran's other diagnosed 
orthopedic conditions including osteoarthritis, degenerative 
joint disease, gout, and bursitis of the shoulders are not the 
result of exposure to ionizing radiation.  These opinions were 
based on review of the claims file, including review of the April 
2007 opinions, the Veteran's reported symptoms and history, 
service treatment and personnel records, reconstructed dose 
estimates provided by DTRA, and VA treatment records and clinical 
records.  The April 2010 opinions were also based on the findings 
of the December 2009 VA examination report.

In weighing and balancing the probative weight of the opinions, 
the Board concludes that those proffered by the USB, Chief Public 
Health and Environmental Hazards Officer, Director Radiation and 
Physical Exposures, and the VA physician that offered the VHA 
opinion to be of greater probative value.

First, the Board notes that the opinion of the Veteran's VA 
physician is inconclusive.  Medical statements framed in 
conditional terms such as "could have been" are not probative.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  This opinion cannot 
therefore be of significant probative weight.

Second, the Chief Public Health and Environmental Hazards Officer 
and Director Radiation and Physical Exposures, and the VHA 
physician have the expert credentials to make opinions in 
specialized areas of medicine.  The Chief and Director practice 
in the fields of occupational medicine, particularly as it 
relates to exposure to ionizing radiation.  The VHA VA physician 
is a board-certified rheumatologist.  In contrast, while the 
Veteran's private physician is an M.D., there is nothing in the 
claims file to indicate that the physician holds specialized 
expertise concerning occupational medicine and specifically, 
exposure to ionizing radiation.  

Finally, the USB, Chief Public Health and Environmental Hazards 
Officer and Director Radiation and Physical Exposures had review 
of greater and more accurate evidence, including estimates of the 
radiation to which the Veteran was exposed which, in turn, was 
based on service department records as well as the Veteran's own 
statements.  Both the Chief and the Director cited to medical 
literature documenting the level of radiation required and 
observed to cause (or not to cause) rheumatoid arthritis and 
osteopenia in exposed personnel.  Similarly, the VHA physician 
cited to the lack of documentation of a causal relationship 
between the claimed and diagnosed orthopedic conditions and 
exposure to ionizing radiation.  In contrast, the Veteran's 
private treating physician provided no supporting evidence, such 
as dose estimates or other data concerning the Veteran's 
exposure, and cited to no other medical evidence to support his 
conclusion.  Rather, his opinion appears to be based on the 
Veteran's reported history alone, including a history of exposure 
during active service and the length of time the Veteran has 
manifested symptoms of joint pain.  It is established that the 
Veteran was exposed to ionizing radiation.  Moreover, the Veteran 
is competent to report his symptoms.  See Layno, supra.  But even 
in view of this, the amount of radiation to which the Veteran was 
exposed cannot be ascertained absent an analysis similar to that 
provided by DTRA.  There is no evidence that the private 
physician had access to such information in making his opinion.  
Hence, his opinion is of less probative value than those opinions 
based on review of the medical evidence, to include the level of 
radiation to which the Veteran was exposed and statistical 
evidence of what level has been observed to cause such conditions 
in other exposed individuals.  See Nieves v. Rodriquez v. Peake, 
22 Vet. App. 295 (2008).

Therefore, the preponderance of the evidence is against service 
connection for an orthopedic condition, to include rheumatoid 
arthritis, osteopenia, osteoarthritis, arthritis, degenerative 
joint disease, bursitis or gout as the result of exposure to 
ionizing radiation.

c)	Service Connection for an Orthopedic Condition to include 
Rheumatoid Arthritis and Osteopenia as a Presumptive 
Condition under 38 C.F.R. § 3.307, 3.309

As to whether service connection may be granted presumptively for 
arthritis, osteoarthritis, or rheumatoid arthritis  as a chronic 
disease under 38 C.F.R. § 3.307, 3.309 (2009), the Veteran's 
report of medical examination at discharge shows no diagnoses, 
defects, abnormalities or other findings concerning the 
musculoskeletal system.  The objective evidence establishes that 
the condition was first diagnosed in 2000, which is many years 
after his discharge from active service in 1956.

There is no medical evidence showing that the Veteran was 
diagnosed with arthritis or rheumatoid arthritis within a year 
following his discharge.

The Board acknowledges that the Veteran has stated that he was 
diagnosed with rheumatoid arthritis in 1957 by his private 
physician.  The Veteran's treating physician also reported in 
April 2007 that the Veteran then reported being diagnosed with 
arthritis approximately four months after discharge from the 
military, and that the Veteran had had arthritis for over 50 
years.  However, the physician cites to no other medical evidence 
or rationale as a basis for concluding this, and appears, rather, 
to be reporting complaints and history as reported by the 
Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  

Moreover, the Board observes that the December 2009 VA 
examination specifically ruled out rheumatoid arthritis as a 
disease.  This diagnosis was based review of the Veteran's claims 
file to include detailed review of rheumatology and orthopedic 
consult and treatment entries, clinical findings, and current 
examination and clinical test results.  The examiner observed 
that the Veteran did not have a history of physical findings 
consistent with rheumatoid arthritis and concluded examination 
findings, including clinical findings, revealed diagnoses of 
osteopenia and osteoarthritis.  Without a diagnosis of rheumatoid 
arthritis, service connection for the condition may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board finds this opinion to be highly probative, as it was 
based on review of the record, to include service treatment 
records, VA treatment records, the previous April 2007 private 
and VA opinions, the Veteran's statement, examination of the 
Veteran and current and past clinical findings.  The April 2007 
private physician's findings, while presumably based on 
examination of the Veteran, cite to no other medical evidence-
past or present-or other medical findings.  Rather, the 
physician's reference to past diagnosis-which was of arthritis 
rather than rheumatoid arthritis-appeared to be based solely on 
the Veteran's reported history of medical diagnosis given some 50 
years previously.  See LeShore, supra. 

Notwithstanding the presence or absence of a diagnosis of 
rheumatoid arthritis, other diagnosed conditions may be 
presumptively service connected, such as arthritis, 
osteoarthritis, and degenerative joint disease.  However, there 
is no evidence that these conditions were manifest to a 
compensable degree within the presumptive period.  Other 
diagnosed conditions, such as bursitis, gout, and osteopenia, and 
not conditions for which presumptions are given under the 
regulations.

The Veteran's private treating physician noted that he reported 
being diagnosed with arthritis approximately four months after 
his discharge.  In addition, a VA treatment entry dated in 2003 
indicates that the Veteran has had aches and pains for over 20 
years.  However, while the Veteran as a layperson is competent to 
state his symptoms, he is not competent to provide a medical 
diagnosis of those symptoms, and his competence to report with 
accuracy a medical diagnosis over such a length of time is of 
diminished value.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

A grant of service connection based on continuity of a chronic 
disease still requires evidence of a chronic disease either 
during active service or in the presumptive periods.  See 
38 C.F.R. § 3.303(b) ("This rule does not mean that any 
manifestation of joint pain .... in service will permit service 
connection of arthritis ... first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings.")  The medical evidence is devoid 
of any diagnosis or probative medical evidence of a diagnosis of 
a chronic condition that was manifested to compensable degree 
within the presumptive period after the Veteran's discharge in 
1956.

Therefore, presumptive service connection for arthritis, 
osteoarthritis, rheumatoid arthritis, or degenerative joint 
disease may not be granted under 38 C.F.R. § 3.307, 3.309 (2009) 
based upon the initial manifestation of the disability within the 
prescribed period following active duty.

d)	Service Connection for an Orthopedic Condition to include 
Rheumatoid Arthritis and Osteopenia on a Direct Basis

The Veteran may still establish service connection with proof of 
actual direct causation.  Combee, supra.  In the present case, 
there are no medical opinions or findings establishing that a 
diagnosed orthopedic condition to include rheumatoid arthritis, 
osteoarthritis, arthritis, degenerative joint disease, bursitis, 
or osteopenia is the result of the Veteran's active service, 
other than the opinions of his private and VA physicians who 
opined that his orthopedic condition was the result of exposure 
to ionizing radiation, which have already been discussed and 
found to be of diminished probative value.  While the Veteran's 
statements may be taken to establish continuity of symptomatology 
of symptoms of joint pain for periods of time after his discharge 
from active service, evidence of an etiological link between a 
currently diagnosed disability and active service is still 
required.  See Savage v. Gober, 10 Vet. App. 488 (1997)

Absent medical evidence of an etiological link between any 
currently diagnosed orthopedic disability and active service, the 
preponderance of the evidence is against a finding of service 
connection for an orthopedic condition to include rheumatoid 
arthritis, osteoarthritis, arthritis, degenerative joint disease, 
bursitis, and osteopenia.

e)	Service Connection for Rheumatoid Arthritis as Aggravated 
by Osteopenia

In general, service connection may be established on a secondary 
basis if the claimed disability is shown to be proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2009).  In addition, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury will be service-connected.  38 C.F.R. § 3.310(b).

While earlier treatment records suggest that the Veteran's 
condition was rheumatoid arthritis, the Board has placed greater 
probative value on the December 2009 VA examination that ruled 
out the diagnosis of rheumatoid arthritis.  This opinion was 
proffered by a rheumatologist who reviewed the whole claims 
folder and provided a sufficient rationale for the conclusion 
that the Veteran's disability was not rheumatic arthritis citing 
to pertinent treatment records and clinical findings.  

As to whether the claimed rheumatoid arthritis was aggravated or 
a result of the diagnosis osteopenia, the examiner in December 
2009 opined:

The Veteran does not have history 
consistent with or physical findings 
consistent with rheumatoid arthritis and 
has been diagnosed by rheumatologist as 
[having] osteoarthritis.  This Veteran does 
not have rheumatoid arthritis.  Therefore 
it is less likely as not the Veteran's 
rheumatoid arthritis is permanently 
aggravated or a result of the Veteran's 
osteopenia.

For reasons discussed above, including the examiner's detailed 
review of rheumatology and orthopedic consult and treatment 
entries, and of past and current clinical findings, the Board 
found the December 2009 VA examination report and the opinions 
therein to be of significant probative weight.

Given that the Veteran does not have rheumatoid arthritis, 
service connection for the condition-either on a direct or 
secondary basis-cannot be granted.  See Brammer, supra.

Notwithstanding, assuming without finding, that the Veteran does 
have rheumatoid arthritis, the Board is still unable to grant 
service connection secondary to osteopenia, as the medical 
evidence does not show that the Veteran's diagnosed osteopenia is 
the result of active service or any incident therein, including 
exposure to ionizing radiation.  

Therefore, the preponderance of the evidence is against the grant 
of service connection for rheumatoid arthritis as secondary to 
osteopenia.  

V.  Summary

The Veteran has argued that he has rheumatoid arthritis that is 
the result of his exposure to ionizing radiation or, in the 
alternative, is the result of osteopenia which is the result of 
his exposure to ionizing radiation.  He has reported that he was 
diagnosed with rheumatoid arthritis within the one-year 
presumptive period following his discharge from active service 
and that his private physician, now deceased, told him that it 
was the result of exposure to ionizing radiation.  He has 
provided the statement of his private treating physician, who 
indicated that the Veteran has long-standing joint pain, and that 
he has suffered from arthritis for 50 years.  The Veteran is 
competent to report his symptoms, and to report what he has been 
told by a treating health care provider.  However, absent medical 
qualifications, he is not competent to make a medical diagnosis 
or to provide an opinion as to the etiology of any diagnosed 
condition.  See Layno, supra; see also Buchanan, supra; Jandreau, 
supra.  There is nothing in the record to suggest that the 
Veteran has the qualifications required to make such a diagnosis.  
There is no medical evidence from his discharge in 1956 to the 
first medical evidence of a diagnosis of arthritis in 2000.  See 
Jandreau, supra; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Consequently, the Board has placed greater probative value on the 
diagnoses and opinions made by the VA examiner in December 2009, 
by the USB and Chief Public Health and Environmental Hazards 
Officer in December 2007, by the VHA examiner in June 2009, and 
the USB and Director Radiation and Physical Exposures in April 
2010, who have the medical training necessary to render such 
opinion.

Concerning his recollection of the diagnosis of rheumatoid 
arthritis as the result of exposure to ionizing radiation, which 
the Veteran stated his private treating physician, now deceased, 
told him in 1947, absent medical evidence of such a diagnosis and 
etiology or other medical findings or evidence tending to support 
the Veteran's recollections, the Veteran's recollections, as 
remote in time as they are, are insufficient to constitute either 
a medical diagnosis and etiology, or a medical diagnosis and 
findings of chronic condition manifested to the required degree 
within the presumptive period specified by the regulations.  See 
Savage, supra; see also Davidson, supra; Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) ("any statement of [an] appellant as to what a 
doctor told him ... is insufficient to establish a medical 
diagnosis.").  In any event, such a statement, absent medical 
findings or evidence, cannot raise to the probative level as the 
findings and opinions discussed above, specifically, the December 
2009 VA examiner's findings that the Veteran does not have 
rheumatoid arthritis, and does not present with a history or 
physical findings consistent with rheumatoid arthritis.

The preponderance of the evidence is against the claim for an 
orthopedic condition to include rheumatoid arthritis and 
osteopenia including as the result of exposure to ionizing 
radiation.  There is no doubt to be resolved; and service 
connection for an orthopedic condition to include rheumatoid 
arthritis and osteopenia including as the result of exposure to 
ionizing radiation is not warranted.


ORDER

Service connection for an orthopedic condition to include 
rheumatoid arthritis and osteopenia including as the result of 
exposure to ionizing radiation is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


